DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I claims in the reply filed on 5/11/2022 is acknowledged.  The traversal is on the ground(s) that a special technical feature does exist, specifically phenalkamine.  This is not found persuasive because phenalkamine is well known in the art as evidenced by the references discussed below.  
The requirement is still deemed proper and is therefore made FINAL.

Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II claims, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/11/2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-2, 5, 7-12 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, US Patent Application Publication No. 2013/0096234 (hereinafter referred to as Jung) in view of Thorlaksen et al., US Patent Application Publication No. 2016/0017172 (hereinafter referred to as Thorlaksen).  
	Regarding claims 1-2, 5, 7-8 and 16, Jung discloses a 2-component curable epoxy resin system, such as Bisphenol A being present in a major concentration (as recited in claims 1-2) (Para. [0032] and [0073]) comprising a cationic triarylmethane compound in at least one component, such as, triphenylmethane dye/Brilliant Green (as recited in claims 1 and 8) (Para. [0005] and see Table 1), an amine-based curing agent, such as, polyether amido amines (as recited in claim 1) (see Abstract and Para. [0057]-[0067]), and rheology controlling agents, such as, 10 wt% amorphous silica (mineral filler as recited in claims 1, 7 and 16) (Para. [0082]).   
	Jung discloses all the limitations discussed above but does not explicitly disclose the phenalkamine nor the phenolic lipid compounds recited in claim 1.  
	 Thorlaksen discloses a method for applying a fouling-release coating system to a surface, said surface suitably provided with an anticorrosive coat, and an article comprising a substrate, said substrate having a surface, preferably an anticorrosive coat on at least a part of the surface of said substrate and a tie-coat on said substrate. A curing agent composition comprising an amino-silane adduct comprising a high molecular weight amine, such as, cardanol-derived compounds (as recited in claims 3-4 and 6) (Para. [0162]) as well as a tie-coat comprising said curing agent composition are also provided including a minor concentration of phenalkamines (as recited in claim 1) (Para. [0072] and see Examples/Tables) for use in epoxy resins (Para. [0024]-[0028]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the curing agents of Thorlaken in the composition of Jung as it is a simple substitution of one known element for another in order to obtain predictable results as both compositions disclose the use of well-known curing agents.  

	Regarding claims 9-12 and 17-22, see discussion above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771